 


109 HR 3105 IH: To suspend temporarily the duty on certain aramid chopped fiber.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3105 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Beauprez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain aramid chopped fiber. 
 
 
1.Certain aramid chopped fiber 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.90.30Chopped synthetic staple fibers, containing 50 percent or more by weight of aramid fibers (provided for in subheading 5503.10.90), the foregoing impregnated with adhesives for bonding such fibers to rubber FreeNo changeNo changeOn or before 12/31/2008 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
